Citation Nr: 0833136	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a temporary total evaluation for 
hospitalization in excess of 21 days.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1966 until 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for his service-
connected PTSD, and denied a temporary total disability 
rating for his 23 day in-patient hospitalization.  


FINDINGS OF FACT

1.  The veteran's PTSD has for the period of increased rating 
claim manifested occupational impairment and minor social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  

2.  The veteran's PTSD has not for any the period of 
increased rating claim manifested occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss. 

3.  The veteran's other psychiatric symptoms, including 
alcoholism, major depression, a suicide attempt, marital 
difficulties, and mixed personality disorder are unrelated to 
his service-connected PTSD.

4.  The veteran was hospitalized from November 21, 2005 until 
December 13, 2005 as a result of his excessive drinking and 
suicide attempt that was not related to his service-connected 
PTSD symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for PTSD have not been met for any period of 
increased rating claim.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a temporary total disability rating 
based on hospitalization for a service connected disability 
for a period in excess of 21 days have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

In this case, the RO provided VCAA notice in an April 2006 
letter.  The veteran was notified of what evidence was 
required to substantiate his claim for an increased PTSD 
evaluation and a temporary total disability evaluation.  The 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining evidence from 
other agencies.  Finally, the letter notified the veteran 
that he may submit any evidence that his service connected 
disability increased in severity and that he was treated at a 
VA hospital for more than 21 days for a service-connected 
disability.  This letter met the duty to notify the veteran.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peak, 22 Vet.App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the VA 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The April 2006 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples for such evidence.  The letter 
stated that such evidence should describe a worsening of the 
veteran's impairment or describe additional disablement 
caused by the veteran's disability.  It also notified the 
veteran that VA would assist him in obtaining his employment 
records for any current or former employers, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claims.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his January 2007 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  It did, however, provide actual knowledge 
to the veteran.  The veteran had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he submitted a substantive 
appeal to the Board in March 2007 providing argument in 
support of his claim.  This case was not certified to the 
Board until September 2007, nearly a year after receiving the 
SOC.  The veteran was also afforded an additional period of 
90 days to submit additional argument and evidence or to 
request a hearing after the case was certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC 
did provide actual knowledge of the rating criteria, and the 
veteran has had the opportunity over the next year and a half 
to submit argument and evidence subsequent to receiving the 
notice.  Hence, the veteran had a meaningful opportunity to 
participate in the adjudication of his claim and was not 
prejudiced.  

Further, the veteran has displayed actual knowledge of the 
fact that his disabilities will be evaluated based on their 
effects on both his daily life and employment, and actual 
knowledge of the fact that a hospitalization in excess of 21 
days must be due to PTSD symptoms to qualify for a temporary 
total rating.  In the October 2006 statement (notice of 
disagreement) and in the March 2007 substantive appeal, the 
veteran wrote that the excessive drinking, depression, and 
domestic discord for which he sought hospitalization and 
treatment were due to his service-connected PTSD.  In May 
2007, the veteran submitted argument stating that he drank 
excessively and had not provided a good home life for his 
family due to his PTSD.  He informed his physician at his 
January 2005 examination that he remained socially withdrawn 
and spent the majority of his time in his basement.  The 
Board concludes that, while the veteran may not have received 
timely notification of the exact measurement required for 
increased evaluations, the veteran is aware that the worse 
his PTSD symptoms become, the higher the evaluation that will 
be assigned; therefore, the Board finds that the duty to 
notify the veteran regarding the claim for an increased 
evaluation has been met.  

VCAA notice should be provided prior to the initial 
adjudication of the claim.  Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  

The January 2007 notice was provided after the initial 
adjudication and there was no re-adjudication after the 
notice was provided.  Despite the timing deficiency with 
regard to the VCAA notice, the veteran was given ample 
opportunity to provide the necessary evidence to support his 
claims.  The veteran had approximately a year and a half to 
submit argument, evidence, and to request a hearing.  While 
both the veteran and his representative have submitted 
additional argument, no additional evidence has been 
submitted, and a hearing has not been requested.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  The veteran was 
afforded a VA examination in May 2006 and a sufficient 
medical opinion has been obtained.  As there is no indication 
from either the veteran or his representative that there is 
any outstanding pertinent medical evidence, the Board may 
proceed with consideration of the veteran's claims.

Increased Rating for PTSD

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, the entire history of the 
veteran's disability is also considered. Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. 
§ 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While 
the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.   Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 
at 443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 61 
to 70 reflects some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130 
(2005).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Service connection for PTSD and a 10 percent rating has been 
in effect from March 2005.  In December 2005, the veteran 
submitted a claim for increased rating for PTSD.  The veteran 
contends that he is entitled to a higher evaluation for PTSD 
than 10 percent because his symptoms had gotten worse as 
evidenced by his alcoholism, domestic violence, and his 2005 
suicide attempt.    

Butler Memorial Hospital in-patient treatment notes revealed 
that the veteran was involuntarily hospitalized from November 
21, 2005 until November 28, 2005.  He was admitted after 
taking a suicidal overdose of medications in the context of 
marital discord and recent separation.  Although he adamantly 
denied an overdose at the time of treatment, a blood test 
indicated an apparent overdose of acetaminophen prior to 
hospitalization.  He denied suicidal or homicidal ideation, 
and no psychosis, delusions, or hallucinations were found to 
be present.  Although the treatment providers did not have 
the veteran's past medical history available to them, he was 
diagnosed with recurrent major depression at discharge and 
transferred to the VA system for further treatment.

The November 2005 involuntary commitment paperwork contained 
a statement by the veteran's estranged wife that she had 
informed the veteran that she was leaving him just prior to 
the suicide attempt.  The veteran initially begged her to 
stay, then made suicidal threats, and later began making 
homicidal threats against her and her friend.  She reported 
that he had very recently taken an undetermined amount of 
medications and had fallen from his bed, injuring his head.  
His wife was concerned about the veteran's suicidal and 
homicidal threats.

VA hospitalization records revealed that the veteran was 
admitted for in-patient treatment from November 28, 2005 
until December 13, 2005.  The discharge summary indicated 
that the veteran "needed to be confronted with the fact that 
this admission was the result of his behaviors, including 
excessive drinking, and domestic discord, having nothing to 
do with PTSD, to which he eventually agreed".  The veteran 
also admitted on several occasions that he did not truly mean 
to commit suicide but overdosed as a means of getting his 
wife's attention.  His condition was described stable and he 
expressed an eagerness to move on with his life.  At 
discharge, he was diagnosed with depression not otherwise 
specified (NOS), PTSD, alcohol dependence that was in partial 
remission, dependent personality and passive-aggressive 
personality traits.  A GAF score of 70 was assigned.

March 2006 treatment notes indicated that the veteran's 
condition had improved since his hospitalization.  He 
described his displeasure with being ordered to pay support 
to his wife and son as he believed that money would also be 
used to support his wife's paramour.  His sleep reportedly 
had improved, but he had lost interest in almost everything 
and he sat around the house and ruminated on his situation.  
He reported some suicidal thoughts but noted that he would 
never follow through as his wife would receive great 
enjoyment from his death and that she would receive financial 
and material resources as a result.  In another March 2006 
treatment note, the veteran described going into a "total 
collapse" after his second wife informed him that she was 
having an affair and was leaving him.

A May 2006 VA psychiatric examination report reflects the 
veteran's complaints that everything was "falling apart" 
and "going downhill."  He reported feeling disgusted, 
frustrated, and feeling as if there was really no point in 
living.  Suicidal and some homicidal ideations were present.  
Specifically, the veteran pointed to the loss of his first 
wife, his current financial problems, and the collapse of his 
second marriage as his current difficulties.  He reported 
being one of 16 children and that his father and eight 
siblings have had alcohol problems.  His demeanor was 
described as being down-trodden, that he never made eye 
contact with the examiner, and had a "sniffling kind of 
tearfulness about almost everything" that was discussed.  
His memory and intellect were intact.  The veteran had not 
demonstrated any impairments in insight or judgment aside 
from his continued alcohol consumption.

The May 2006 VA psychiatric examiner reviewed the veteran's 
treatment history, and found that the depression, personality 
disorder, and alcoholism were increasing in severity, rather 
than the PTSD.  The VA examiner also found that there was no 
indication that the veteran's PTSD symptoms had become 
significantly worse since his April 2005 examination.  While 
the veteran had become more depressed and his sleep had 
worsened since that examination, the VA examiner indicated 
that these symptoms were primarily related to the fact that 
his second wife left him after having an affair.  The VA 
examiner indicated that symptoms manifested during the 2005 
in-patient hospitalization were primarily focused on his 
marital difficulties, and his PTSD symptomology was mentioned 
only once in passing.  The May 2006 VA psychiatric examiner 
also noted that there was a "histrionic and dramatic 
aspect" to the veteran's approach and that his previous 
suicide attempt was an effort to "manipulate his wife into 
remaining with him."  The veteran was also described as 
depressed, very immature, very passive-dependent, and 
histrionic.  While leaving the examination, the veteran 
requested the examiner assist him in his finances.  The 
examiner had the impression that much of what was going on in 
the interview was "consciously or unconsciously a 
presentation for effect." 

The May 2006 VA psychiatric examiner diagnosed moderately 
severe to severe depressive disorder, chronic severe alcohol 
dependence, and very severe mixed personality disorder.  
These disorders were specifically noted to not be service 
related.  A mild PTSD diagnosis was also made, with the 
examiner finding no appreciable increases in intensity, and 
giving the veteran the large benefit of the doubt.  A GAF 
score of 70 was assigned for the veteran's PTSD 
symptomatology.  A GAF of 70 represents some mild symptoms, 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships. 

An October 2006 letter from the veteran's treating Doctor of 
Osteopathy (D.O.) indicated that the veteran no longer had 
contact with his 16 year old child, that the veteran is now 
more preoccupied with the "Vietnam" issue and had returned 
to drinking.  He also indicated that, if the veteran got more 
money from his PTSD claim, he would be able to move out of 
his town and leave the bad memories behind.  The D.O. 
attributed "most of [the veteran's] problems" to his PTSD, 
but also noted that the veteran was not compliant with his 
medications.  No GAF score was assigned. 

A lay statement submitted by the veteran's estranged wife 
described the veteran's behavior during their marriage, the 
collapse of their marriage, and her attempts to help the 
veteran.  She attributed the veteran's excessive drinking to 
his PTSD.  

Two lay statements submitted by the veteran's friend, D.S., 
described the veteran as spending a great deal of time in his 
garage while avoiding social contact with others.  He 
described his efforts to convince the veteran to seek 
treatment, and that he was able to convince him to get 
treatment only after the veteran pulled four healthy teeth 
out of his mouth one night.  D.S. also described an incident 
in which the veteran began to cry after seeing a Marine 
poster in the writer's house, resulting in the poster's 
removal.  D.S. attributed marital difficulties and the in-
patient hospitalization to the veteran's PTSD.

The veteran, his estranged wife, and his friend are competent 
to report any observable psychiatric symptoms that the 
veteran has experienced at any time; however, because they 
are not medical professionals, they are not competent to 
attributed the veteran's excessive drinking and marital 
difficulties to his service-connected PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

After a review of the evidence, the Board finds that the 
veteran's PTSD symptoms and PTSD disorder have remained 
consistently mild since the filing of his increased 
evaluation claim.  He reported some sleep disturbances, some 
inability or lack of motivation to work in his auto repair 
shop, and continued social isolation.  His judgment and 
thinking were consistently reported to be intact.  While the 
veteran did suffer some significant difficulties in late 2005 
resulting in his involuntary hospitalization, these 
difficulties were attributed by his treatment providers at 
the time of his hospitalization to the collapse of his second 
marriage and excessive drinking, not to his service-connected 
PTSD.  The veteran's PTSD has for the period of increased 
rating claim manifested occupational impairment and minor 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  Such 
symptoms are consistent with a 10 percent disability rating 
for PTSD for the entire period of claim.  

The competent evidence does not show that the veteran 
suffered from impairments in judgment, thinking, or family 
relations due to his service-connected PTSD.  The competent 
evidence does not show that the veteran's alcoholism, 
depression, personality disorders, suicide attempt, or 
martial difficulties are due to his diagnosed PTSD 
symptomatology.  Finally, GAF scores of 70 were assigned in 
both December 2005 and May 2006, suggesting no more than mild 
impairment.  See DSM IV.  

Although the veteran's treating D.O. generally attributes his 
"problems" to the veteran's service-connected PTSD, this 
brief letter does not provide sufficient detail or support 
for the Board to disregard the more probative VA clinical 
psychologist's May 2006 comprehensive opinion, specific 
symptomatology noted on VA examination reports, and the 
contemporaneous treatment records.  

The veteran's PTSD has not for any the period of increased 
rating claim manifested occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss, as contemplated by a 30 percent disability 
rating for PTSD.   

The criteria for the assignment of a 10 percent rating have 
been met for the entire appeal period, and there are no 
distinct time periods where the veteran's symptoms warrant 
different findings.  Based upon the guidance of the Court in 
Hart, 21 Vet. App. 505, the Board has considered whether a 
staged rating is appropriate; however, in the present case, 
the veteran's PTSD symptoms remained constant throughout the 
course of the period on appeal.  For this reason, staged 
ratings are not warranted for any period of the increased 
rating claim.  

Temporary Total Disability Rating for Hospitalization

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital, or has obtained hospital observation at VA expense, 
for a service-connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29 (2006).

Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. 
§ 4.29(b).

The veteran contends that his involuntary hospitalization was 
due to the time he spent in Vietnam.  He contends that his 
excessive drinking, domestic violence, and 2005 suicide 
attempt were the result of his PTSD.  He also contends that, 
despite what is contained in the contemporaneous treatment 
records, he never agreed that his PTSD was unrelated to his 
hospitalization.

As discussed above, the veteran was involuntarily 
hospitalized for a period of 23 days from November 21, 2005 
until December 13, 2005.  Records revealed that the veteran 
was initially hospitalized following a suicide attempt after 
expressing both suicidal and homicidal ideations as a result 
of his second wife leaving him for another man.  His VA 
discharge summary noted that he was admitted due to his 
excessive drinking and domestic discord, and that his 
symptoms were unrelated to his PTSD.  His Butler Memorial 
Hospital records revealed a major depression diagnosis and 
were silent as to PTSD symptoms or connection.  It is 
immaterial whether the veteran eventually agreed with the 
reason for his involuntary hospitalization, as the competent 
evidence of record does not support the veteran's contention 
that his hospitalization was for PTSD symptoms or treatment.

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for 38 C.F.R. § 4.29 benefits 
because there is no showing that he was treated in excess of 
21 days for service-connected PTSD symptoms.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization from 
November 21, 2005 until December 13, 2005, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's disability is manifested by mild mood and social 
impairments.  The rating criteria contemplate such 
symptomatology and no referral for extraschedular 
consideration is required.  While the veteran was 
hospitalized for 23 days in November 2005, and as discussed 
above, this hospitalization was not the result of his 
service-connected PTSD.  The veteran is retired, and no 
competent evidence has been received indicating that his 
service-connected PTSD symptoms markedly interfere with 
employment at his auto body repair shop.  In the absence of 
exceptional factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for PTSD is 
denied.

A temporary total rating for hospitalization in excess of 21 
days is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


